UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6862



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLAUDE JOSEPH GUAY; DANIEL GUAY,

                                            Defendants - Appellants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Senior District
Judge. (CR-95-11-D)


Submitted:   March 23, 1999                 Decided:   August 3, 1999


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Timothy Williams, WILLIAMS, MORRISON, LIGHT & MOREAU, Dan-
ville, Virginia, for Appellants. Robert P. Crouch, Jr., United
States Attorney, Joseph W. H. Mott, Assistant United States At-
torney, Steven Speakman, Third Year Law Intern, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Claude Joseph Guay and Daniel Guay appeal the district court’s

order denying their motion for a new trial.    The motion was made

following this court’s earlier remand of the Guays’ direct appeal

to allow counsel for the Guays to examine a redacted U.S. Customs

investigative report. We have reviewed the record and the district

court’s hearing on this matter and find no reversible error.   Ac-

cordingly, we affirm.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2